 Case 0:17-cv-60533-JEM Document 249 Entered on FLSD Docket 09/06/2019 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                      Case No. 17-cv-60533-MARTINEZ/OTAZO-REYES

     RODNEY SCOTT PATTERSON,

             Plaintiff,

     vs.

     AMERICAN AIRLINES, INC.,
     a Delaware corporation,

             Defendant.
                                            /

           Plaintiff’s Unopposed Motion Out of Time to Enlarge Time to File
                  Evidentiary Hearing Exhibits and Deem Timely Filed

             The Amlong Firm pursuant to Fed. R. Civ. Pro. 6 and Local Rule 7.1,

     moves for entry of an order granting leave to file its Evidentiary Hearing

     exhibits out of time by 27 minutes and deem them timely filed and states as

     grounds:

             1.     Nature of the Action. This is an action for military-status

     discrimination, brought by Rodney Scott Patterson, a lieutenant colonel in the

     United States Army Reserve and a first officer for American Airlines. He sues

     pursuant to the Uniform Services Employment and Reemployment Rights Act

     (“USERRA”), 38 U.S.C. § 4311(b)(1). On August 26, 2019, the parties and The

     Amlong Firm came before the Honorable Alicia Otazo-Reyes for an evidentiary

     hearing on defendant, American Airlines, Inc.’s Motion for Sanctions.




aa
pa   The Amlong Firm ! 500 Northeast Fourth Street !   Fort Lauderdale, FL 33301   !   954.462.1983
Case 0:17-cv-60533-JEM Document 249 Entered on FLSD Docket 09/06/2019 Page 2 of 6



          2.   Relief sought.    Pursuant to Local Rule 5.3, The Amlong Firm’s

  exhibits offered and admitted as evidence during the August 26, 2019

  evidentiary hearing were due to be filed by September 5, 2019. Undersigned

  counsel attempted to upload and file all exhibits timely, but was unable to do

  so due to technical difficulties. While undersigned counsel anticipated and

  planned for the lengthy process involved in uploading the 28 exhibit-

  attachments to The Amlong Firm’s Index of Exhibits, she did not anticipate that

  at least seven of the exhibit-attachments were at first in a format the CM/ECF

  service did not recognize — of which she was only made aware when the entire

  filing was rejected at least four times. When undersigned attempted to submit

  the filing together with exhibit-attachments the first time prior to the midnight

  deadline, the entire submission was kicked back, identifying only Attachment

  1/Exhibit 2c as the problematic file, but without specifying the precise problem.

  It took two attempted uploads for undersigned to identify that the issue with

  Attachment 1/Exhibit 2c was that it, as an e-mail, contained active hyperlinks

  to e-mail addresses, which the CM/ECF system did not accept. Undersigned

  altered the format to Attachment 1/Exhibit 2c, re-uploaded again, and while the

  CM/ECF system appeared to accept Attachment 1/Exhibit 2c, it then rejected

  the entire filing again, this time identifying only the next attachment-exhibit in

  line,   apparently   because   it   also   contained   active   e-mail   hyperlinks.

  Undersigned quickly identified the problem, reviewed all remaining 27 exhibits-

  attachments and reformatted all containing active e-mail hyperlinks. After

  doing so and uploading for the approximate fifth time, the CM/ECF system


                                                                           Page 2 of 6
Case 0:17-cv-60533-JEM Document 249 Entered on FLSD Docket 09/06/2019 Page 3 of 6



  finally accepted the filing and all of the attachment-exhibits. Undersigned then

  immediately began drafting the instant motion.

        3.    Accordingly, The Amlong Firm moves for leave to accept the filed

  exhibits 27 minutes out of time and deem them timely filed.

        4.    Federal Rule of Civil Procedure Rule 6(b) provides that when a

  motion for extension of time is made after a deadline has expired, the court is

  permitted to grant an extension, “if the party failed to act because of excusable

  neglect.” Walter v. Blue Cross & Blue Shield United of Wisconsin, 181 F.3d 1198

  (11th Cir. 1999); Fed. R. Civ. Proc. 6(b)(1)(B).

        5.    Excusable neglect is determined by assessing factors which include:

  (1) the danger of prejudice to the non-movant, (2) the length of delay and its

  potential impact on judicial proceedings, (3) the reason for the delay, including

  whether it was within the reasonable control of the movant, (4) and whether

  the movant acted in good faith. Advanced Estimating System, Inc. v. Riney,

  130 F.3d 996, 997-98 (11th Cir. 1997) (citing Pioneer Inv. Servs. Co. v.

  Brunswick Assocs. Ltd P’ship, 507 U.S. 380, 395 (1993)). However, “the

  absence of prejudice to the nonmoving party” and “the interest of efficient

  judicial administration” are to be afforded “primary importance.” Cheney v.

  Anchor Glass Container Corp., 71 F.3d 848, 850 (11th Cir. 1996) (citation

  omitted). See also Brother v. Rossmore Tampa L.P., Case No. 8:03-cv-1253-T-

  24MAP, 2004 U.S. Dist. LEXIS 28524, at *2-6 (M.D. Fla. Aug. 19, 2004) (court

  considered a response in opposition to a motion for summary judgment that

  was filed three weeks late).


                                                                       Page 3 of 6
Case 0:17-cv-60533-JEM Document 249 Entered on FLSD Docket 09/06/2019 Page 4 of 6



        6.    Here, defendant will not be prejudiced, nor the Court unduly

  delayed, by the 27-minute extension that occurred after working hours.

  Undersigned counsel regrettably had and has very limited experience in

  uploading several attachments to the CM/ECF service, and did not know that

  the exhibit-attachments contained several active email hyperlinks (since she did

  not prepare the exhibits) nor that the CM/ECF system did not accept them, until

  the filing process was underway. While she planned for the additional time

  likely necessary to upload several attachment-exhibits, she did not anticipate

  that she would spend over an hour identifying and correcting format errors.

        7.    Certificate of Conferral. Pursuant to Local Rule 7.1, The Amlong

  Firm has conferred with counsel for defendant about defendant’s position on

  relief sought in this motion, and defendant does not object to it.

        Wherefore, The Amlong Firm moves for entry of an order granting this

  motion and granting plaintiff such other and further relief as this Court deems

  appropriate.




                 THIS SPACE LEFT INTENTIONALLY BLANK




                                                                       Page 4 of 6
Case 0:17-cv-60533-JEM Document 249 Entered on FLSD Docket 09/06/2019 Page 5 of 6



                                                         Respectfully submitted,

                                                         /s/ Isha Kochhar
                                                         WILLIAM R. AMLONG
                                                         WRAmlong@TheAmlongFirm.com
                                                         Florida Bar Number 470228
                                                         KAREN COOLMAN AMLONG
                                                         KAmlong@TheAmlongFirm.com
                                                         Florida Bar Number 275565
                                                         ISHA KOCHHAR
                                                         Florida Bar Number 105294
                                                         IKochhar@TheAmlongFirm.com
                                                         AMLONG & AMLONG, P.A.
                                                         500 Northeast Fourth St., Second Floor
                                                         Fort Lauderdale, Florida 33301
                                                         (954) 462-1983

                                           CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has
  been filed using the ECF system of the Southern District of Florida this 6th
  day of September, 2019 and thereby served on all counsel or parties of
  records and by electronic mail the same day upon the plaintiff, Rodney Scott
  Patterson, 1092 NW 39th Terrace, Pembroke Pines, FL 33028, (702) 231-
  0909, aa737drvr@aol.com and Noel Christian Pace, Esquire, 206 NW 91st
  Street, El Portal, FL 33150, noel.c.pace.esq@gmail.com.

                                                              /s/ Isha Kochhar
                                                              ISHA KOCHHAR


  \\amlong3\cpshare\CPWin\HISTORY\190708_0001\1538.2F5




                                                                                      Page 5 of 6
Case 0:17-cv-60533-JEM Document 249 Entered on FLSD Docket 09/06/2019 Page 6 of 6



  \\amlong3\cpshare\CPWin\HISTORY\190708_0001\1538.2F5




                                                                   Page 6 of 6
